J-A14045-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INT. OF: X.A.F., A MINOR            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: X.A.F., A MINOR                 :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1447 MDA 2021

          Appeal from the Dispositional Order Entered October 22, 2021
      In the Court of Common Pleas of Lebanon County Juvenile Division at
                        No(s): CP-38-JV-0000058-2021


BEFORE:      BENDER, P.J.E., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                            FILED JUNE 02, 2022

        Appellant X.A.F., a minor, appeals from the dispositional order entered

in the Court of Common Pleas of Lebanon County on October 22, 2021,

adjudicating him delinquent on one count each of Firearms not to be carried

without a license and Possession of a firearm by a minor.1 Upon review, we

affirm.

        The juvenile court detailed the relevant facts and procedural history

herein as follows:

                 At the hearing [held on October 22, 2021], X.A.F.’s
        mother (“Mother”) testified that X.A.F. lives with her and her two
        other children. X.A.F. was sixteen years old and had his learners’
        permit on August 2, 2021. Mother owns three cars — a Pilot, an
        Accord, and a Civic. Her seventeen-year-old son usually drives the
        Accord. She is usually the only person who drives the Pilot and no
        one else has access to it. ( N.T. at 5-6)
____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   18 Pa.C.S.A. §6106(a)(1) and 18 Pa.C.S.A. § 6110.1(a), respectively.
J-A14045-22


              On August 2, 2021, Mother was working at the CVS
     Pharmacy on Quentin Road. While on her lunch break, she went
     out to her car and called to check on her children. After she had
     exited the car, she was still on the phone with X.A.F. when she
     realized that she had locked her keys inside the vehicle. The two
     decided that X.A.F. would drive the Pilot to her place of
     employment and bring her the extra key fob to her car from home.
     ( N.T. at 6-7)
              On cross-examination, Mother explained that the family's
     home is on Orchard Avenue near 11th and Guilford Streets in the
     City of Lebanon and that she parks the Pilot on the street as she
     does not have a driveway. She usually leaves the door unlocked
     because the door tumblers are bad and it is sometimes difficult to
     get into the vehicle. She believed that neither of her sons knew
     that the door to the vehicle was kept unlocked. When asked about
     breakins, Mother noted that she has had problems with cellphone
     chargers being taken from the vehicle, but that she never reported
     the thefts to the police. She is the sole owner of the Pilot. ( N.T.
     at 8-10)
              Mother explained that on August 2, 2021, X.A.F. drove
     the Pilot to CVS. When he arrived, he called her and told her to
     come outside. When she went outside, X.A.F. was out of the Pilot
     and an officer had stopped him while he was walking toward the
     building. She was able to speak with X.A.F. out of the officer’s
     hearing range. X.A.F. told her “[s]omething along the lines of
     Adult Probation rides his ass or something like that. He also told
     me to stop arguing with the Officer and just let him search the
     truck.” ( N.T. 10/22/21 at 10-11)
              Mother testified that the rear window of the Pilot has
     heavy factory tint and five (5) percent tint all around on the back
     windows. She did not believe that the interior of the vehicle could
     be viewed from behind without a flashlight. The interior of the
     vehicle is very large and she believed it was impossible for
     someone sitting in the driver's side of the vehicle to reach under
     the front passenger seat due to the height of the center console
     and the height and width of the seats. On redirect, Mother testified
     that she had never found anything in the vehicle that did not
     belong to her; however, she stated that she had never really
     looked through it to check. ( N.T. at 11-12)
              The Commonwealth next called Adult Probation Officer
     Sydnie Parker. Parker testified that she was familiar with X.A.F.
     through her previous experience as a Juvenile Probation Officer
     and that she has monitored his social media activity through
     Snapchat, Facebook and Instagram. ( N.T. at 14) Parker identified

                                    -2-
J-A14045-22


     a picture which was posted on X.A.F.’s Instagram on June 1, 2021
     which showed X.A.F. sitting on a washer or dryer with a handgun
     in his hand. (Exhibit “3”) There is a bomb/stick of dynamite emoji
     over the individual sitting next to him on another appliance. Parker
     noted that the grip of the gun was visible, but that the barrel could
     not be seen and that this is a common way for people to disguise
     contraband when posting on social media. Parker also identified a
     photograph of X.A.F. sitting on a rocking chair holding a gun with
     an extended clip and laser. (Exhibit "4") Like Exhibit “3”, there
     was an emoji over the barrel of the gun and an emoji of something
     that he had on his lap. Parker noted that the extended mag could
     be seen at the bottom of the photograph and the laser beam could
     be seen on the left. Due to the emojis, just enough could be seen
     so that the item could be identified as a gun. Based on her training
     and experience, Parker opined that this is a common way to hide
     firearms on social media. ( N.T. at 15-17) She also confirmed that
     X.A.F. was on supervision at the time the photos were posted. On
     cross-examination, Parker confirmed that Exhibit “3” was posted
     on June 1, 2021 and Exhibit “4” was posted days later. However,
     she did not know when the photographs were taken. ( N.T. at 17-
     19, 21)
               Tyler Rolshausen, a Dauphin County Probation/Parole
     Officer, also testified at the hearing. Rolshausen had previously
     been an officer with Lebanon County Probation and Parole and was
     working in that capacity on August 2, 2021. He explained on that
     date that he was in a vehicle with another officer when they
     witnessed X.A.F. riding in a vehicle with an individual who was
     being investigated by Juvenile Probation for dealing in firearms.
     The other individual was driving a blue Mini Cooper and X.A.F. was
     the passenger. As a result of his observation, Rolshausen called
     another Lebanon County Juvenile Probation officer who advised
     him that the two were on probation and did not have driver’s
     licenses. While waiting for instructions from a supervisor, he lost
     sight of the blue Mini Cooper. However, he drove by X.A.F.’s
     approved address a short time later and observed X.A.F. standing
     by the car with the driver of the Mini Cooper. As a result of this
     observation, he sat at the bottom of 11th and Guilford Streets. A
     short time later, X.A.F. drove past him in a Honda Pilot. By that
     time, it had been confirmed that X.A.F. did not possess a valid
     driver's license and Juvenile Probation requested that they have
     the city police pull him over. ( N.T. at 23-25)
               Rolshausen started to follow the Pilot on Guilford Street,
     heading south across the City to Quentin Road. They could see
     X.A.F. as he had the driver's side window down and he could be

                                     -3-
J-A14045-22


     seen in the driver’s side mirror. He believed that, at that point,
     X.A.F. realized the officers were following him because he began
     maneuvering in and out of traffic and looking at them in the
     rearview mirror. As they turned south onto Route 72, X.A.F. began
     cutting in and out of parking lots. When he arrived at Bruno's
     parking lot, he slowed down to 10 miles per hour and the officers
     were able to observe his movements. ( N.T. at 25-26) Rolshausen
     explained that he could see X.A.F.'s silhouette moving all over the
     front of the vehicle, including on the passenger-side below the
     seat. (N.T. at 26-28) The officers continued to follow X.A.F. as he
     drove south on Route 72 to the next parking lot at which point
     North Cornwall police caught up to them and activated their lights.
     X.A.F. quickly parked the vehicle and tried to run into the CVS.
     When Rolshausen tried to stop him, X.A.F. did not want to speak
     with him. X.A.F.’s mother eventually came out of the CVS. The
     Pilot was searched after Mother gave consent and a silver and
     black Glock handgun was found under the passenger seat.
     (Exhibits “5A” and “5B”) ( N.T. at 28)
              Rolshausen explained that while he was speaking with
     X.A.F. and Mother, X.A.F. expressed that he was very upset that
     Rolshausen was stopping him because he was not X.A.F.'s
     assigned probation officer. Rolshausen noted that X.A.F. appeared
     to be very nervous during the vehicle search. When the officers
     approached the passenger-side of the vehicle during the search,
     X.A.F. yelled to them that the passenger-side door did not open.
     However, the officers were able to open the door and access the
     passenger-side. ( N.T. at 30-31)
              On cross-examination, Rolshausen testified that
     Probation had been looking at X.A.F.’s entire friend group for
     involvement in dealing firearms based on other officers tracking
     of the group’s social media accounts. He acknowledged that the
     gun depicted in X.A.F.’s Instagram photos did not have the same
     silver along the top as the Glock found in the Pilot. Rolshausen
     also acknowledged that it is not unusual for someone on probation
     to act nervous when they are stopped by the police. ( N.T. at 32-
     35)
              On redirect, Rolshausen confirmed that X.A.F. was the
     only person observed to be in the Pilot. He also noted that, based
     on his training and experience, he believed that X.A.F.’s driving
     indicated that he was trying to evade Rolshausen's vehicle. ( N.T.
     at 36)
              The Commonwealth next called Officer Bradley Brandt of
     the North Cornwall Police Department. Officer Brandt testified that
     he was on duty on August 2, 2021 and conducted the traffic stop

                                    -4-
J-A14045-22


     of the Pilot due to the request from Juvenile Probation. Officer
     Brandt determined that X.A.F. did not have a valid driver’s license.
     He and the probation officers had received consent from Mother
     to search the vehicle. (N.T. at 38-39) He identified the silver Glock
     handgun which had been found under the passenger-side seat.
     (Exhibits “6A” through “6D”) When the serial number of the gun
     was run, it came back “no record found.” (N.T. 10/22/21 at 40)
     He ran an eTrace of firearms through the ATF which indicated that
     the gun had initially been purchased in Ohio. When Officer Brandt
     contacted the initial purchaser, he learned that it had been sold at
     a gun show in April 2021. There was no record that it belonged to
     X.A.F. or Mother. He confirmed that no DNA or fingerprints were
     taken from the gun. (N.T. at 39-41,43)
              At the conclusion of the Commonwealth’s case, X.A.F.
     moved for Judgment of Acquittal, relying on the legal arguments
     and caselaw contained in his Pretrial Memorandum of Law. X.A.F.
     argued that the Commonwealth had failed to present sufficient
     evidence to sustain a conviction on the firearms charges because
     it had established only that X.A.F. was present in a place or vehicle
     where a firearm was found and had not proven X.A.F.’s
     constructive possession of the gun. We denied the Motion and
     proceeded with the hearing. (N.T. at 44)
              X.A.F. testified at the hearing. He explained that he had
     been speaking to Mother on the phone when she realized that she
     had locked her keys in her car at work. He offered to bring her
     extra key fob to her from home in the Pilot even though he only
     had a learners’ permit. He admitted that he did not have an adult
     in the vehicle with him. He denied that he had a gun with him
     when he got into the Pilot and claimed that he had a seatbelt on
     the entire time he was driving. He further claimed that he drove
     into the parking lot prior to the one where the CVS was located
     because he thought it was the correct location. He realized that
     the probation officers were following him when they pulled in
     behind him in the Bruno’s parking lot. He claimed that he was
     typing in “CVS” in his phone for directions at that time. He was
     going slowly because he was trying to drive the speed limit and
     denied that he was trying to evade the probation officers. He then
     drove to the parking lot where CVS is located. (N.T. at 44-48)
              X.A.F. denied trying to run into the CVS when Officer
     Brandt activated the lights on the police vehicle, explaining that
     he was limping as he exited the Pilot due to an injured ankle. He
     did not reach for the gun while he was driving and denied knowing
     that the handgun was in the vehicle. He stated that it did not
     belong to him and he had no idea how it got into the vehicle. He

                                     -5-
J-A14045-22


      claimed to have only driven the vehicle once before. He explained
      that his erratic driving was due to the fact that the Pilot slips due
      to a transmission problem and that it sometimes drives awkwardly
      and has to be shifted manually. X.A.F. admitted that it was him
      holding the gun in the photographs, that they were taken in April
      2021, and that he had posted them on social media. He also
      admitted that he had received a probation violation due to those
      pictures and was placed on house arrest as a result. (N.T. at 48-
      50)
               On cross-examination, X.A.F. admitted that he was on
      supervision on August 2, 2021 and that one of the terms of
      supervision was that he was not to be in possession of firearms.
      He acknowledged that Mother is the only person who drives the
      Pilot and that his Mother did not own any firearms. (N.T. at 50-
      52)
               At the conclusion of the hearing, we entered the
      Adjudication of Delinquency with an appropriate disposition. . . .

Juvenile Court Opinion, filed 12/29/21, at 2-10.

      Appellant filed a timely notice of appeal on November 4, 2021. On that

same date, the juvenile court entered its Order pursuant to Pa.R.A.P. 1925

directing Appellant to file a concise statement of the matters complained of

on appeal, and Appellant complied on November 9, 2021.

      In his brief, Appellant presents the following issues for our review:

      A. Did the lower court err by denying Appellant’s motion for
         judgment of acquittal at the close of the Commonwealth’s case
         in chief?

      B. Was the evidence sufficient to support Appellant’s adjudication
         of delinquency for Firearms not to be carried without a license,
         18 Pa.C.S.A. § 6106, and Possession of firearm by minor, 18
         Pa.C.S.A. § 6110.1?

Brief for Appellant at 8 (unnecessary capitalization omitted).

      In a footnote to his Statement of Questions Involved, Appellant

indicates “[t]he essential difference between the first two issues is whether


                                      -6-
J-A14045-22


there was sufficient evidence before and after Appellant’s testimony.

Accordingly, Appellant’s argument will focus on sufficiency of the evidence.”

See Brief for Appellant at 8 n. 1.

      We review Appellant’s sufficiency of the evidence challenge under the

following standard:

               When a juvenile is charged with an act that would
           constitute    a crime if committed by     an adult,    the
           Commonwealth must establish the elements of
           the crime by proof beyond a reasonable doubt. When
           considering a challenge to the sufficiency of the evidence
           following an adjudication of delinquency, we must
           review the entire record and view the evidence in the
           light most favorable to the Commonwealth. In
           determining whether the Commonwealth presented
           sufficient evidence to meet its burden of proof, the test
           to be applied is whether, viewing the evidence in the
           light most favorable to the Commonwealth and drawing
           all reasonable inferences therefrom, there is sufficient
           evidence to find every element of the crime charged.
           The Commonwealth may sustain its burden of proving
           every element of the crime beyond a reasonable doubt
           by wholly circumstantial evidence.
               The facts and circumstances established by the
           Commonwealth need not be absolutely incompatible
           with a defendant's innocence. Questions of doubt are for
           the hearing judge, unless the evidence is so weak that,
           as a matter of law, no probability of fact can be drawn
           from the combined circumstances established by the
           Commonwealth. The finder of fact is free to believe
           some, all, or none of the evidence presented.

      In Interest of P.S., 158 A.3d 643, 650 (Pa.Super. 2017)
      (cleaned up). Further, “[b]ecause evidentiary sufficiency is a
      question of law, our standard of review is de novo and our scope
      of review is plenary.” Interest of D.J.B., 230 A.3d 379, 387
      (Pa.Super. 2020) (cleaned up).

Int. of E.L.W., 2022 WL 1100457 at *2 (Pa. Super. Apr. 13, 2022).


                                     -7-
J-A14045-22


       Prior to addressing the merits of Appellant’s issues, we must determine

whether they have been properly preserved for appellate review. As this Court

has    explained,    “[i]n     order    to preserve a challenge to        the sufficiency of

the evidence on appeal, an appellant's Rule 1925(b) statement must state

with specificity the element or elements upon which the appellant alleges that

the evidence was insufficient.” Commonwealth v. Freeman, 128 A.3d 1231,

1248 (Pa.Super. 2015). “Such specificity is of particular importance in cases

where, as here, the [a]ppellant was convicted of multiple crimes each of which

contains numerous elements that the Commonwealth must prove beyond a

reasonable doubt.” Id. (quoting Commonwealth v. Gibbs, 981 A.2d 274,

281 (Pa.Super. 2009), appeal denied, 607 Pa. 690, 3 A.3d 670 (2010). Even

if    the      trial court correctly guesses          the       issue      an     appellant

raises on appeal and         writes    an   opinion   pursuant     to    that   supposition,

the issue is still waived. Commonwealth v Heggins, 809 A.2d 908, 911

(Pa.Super. 2002).

       In Freeman, the appellant's concise statement alleged, “the evidence

at    trial   was   insufficient       to   sustain   a     conviction    of    the   crimes

charged.” Freeman, 128 A.3d at 1247-48. This Court explained that the

statement was “far too vague to warrant meaningful appellate review” as it

did not specify which elements of the crime or even which crimes the

Commonwealth failed to prove beyond a reasonable doubt. Id. at 1248; see

also Pa.R.A.P. 1925(b)(4)(ii) & (vii) (providing, respectively, that “[t]he


                                             -8-
J-A14045-22


Statement       shall    concisely     identify   each   ruling   or   error   that

the appellant intends to challenge with sufficient detail to identify all

pertinent issues for the judge[,]” and that “[i]ssues not included in the

Statement and/or not raised in accordance with the provisions of this

paragraph [ ] are waived.” (emphasis added).

       Similarly, Appellant’s concise statement herein simply asserted:

       1. The trial court erred in denying [Appellant’s] Motion for
          Judgment of Acquittal, as there was insufficient evidence to
          support adjudication.

       2. The trial court erred in adjudicating [Appellant] delinquent, as
          there was insufficient evidentiary support to find that
          [Appellant] committed a delinquent act.

       3. The trial court erred in adjudicating [Appellant] delinquent, as
          it appears that the court applied a preponderance of the
          evidence standard rather than reasonable doubt. [2]

Statement of Errors Complained of on Appeal, filed 11/9/21, at ¶¶ 1-3.

       Appellant was adjudicated delinquent of two crimes and each crime

contains multiple elements. The subsection of Firearms not to be carried

without a license states at issue herein states:

a.     offense defined.

       (1) Except as provided in paragraph (2), any person who carries
       a firearm in any vehicle or any person who carries a firearm
       concealed on or about his person, except in his place of abode or
       fixed place of business, without a valid and lawfully issued license
       under this chapter commits a felony of the third degree.


____________________________________________


2 Appellant has withdrawn the third claim he had raised in his concise
statement. See Brief for Appellant at 8 n.1.

                                           -9-
J-A14045-22


       (2) A person who is otherwise eligible to possess a valid license
       under this chapter but carries a firearm in any vehicle or any
       person who carries a firearm concealed on or about his person,
       except in his place of abode or fixed place of business, without a
       valid and lawfully issued license and has not committed any other
       criminal violation commits a misdemeanor of the first degree.

18 Pa.C.S.A. § 6106(a)(1).

       Possession of a Firearm by a minor is defined, in relevant part,        as

follows:


       a) Firearm.--Except as provided in subsection (b), a person
          under 18 years of age shall not possess or transport a firearm
          anywhere in this Commonwealth.

18 Pa.C.S.A. § 6110.1.

       As was the case in Freeman, supra, Appellant’s concise statement did

not specify any crime or any element(s) thereof which the Commonwealth

failed to prove beyond a reasonable doubt. Therefore, Appellant waived his

challenge to the sufficiency of the evidence to support his adjudications of

delinquency on appeal for lack of sufficient specificity in his concise statement.

       Adjudication affirmed.3




____________________________________________


3This Court may affirm the trial court’s order on any valid basis. Plasticert,
Inc. v. Westfield Ins.Co., 923 A.2d 489, 492 (Pa.Super. 2007).

                                          - 10 -
J-A14045-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/02/2022




                          - 11 -